DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 12-15 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 12 and 14, the limitations are rendered indefinite, as the steps of the methods do not actively recite adding the flocculating agent to the aqueous stream. Therefore, the scope of the claim and the intended result of the steps are unclear. 
Regarding claim 15, it is rejected for incorporating the limitations of claim 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richardson et al. (U.S. Patent # 5242602), hereinafter referred to as "Richardson (‘602)” in the rejections below.
With respect to claims 12 and 14, Richardson (‘602) teaches a process for measuring the concentration and for controlling the dosage (i.e., regulating an amount) of multiple performance indicators in an aqueous system (i.e., process stream) (Abstract; Column 3, lines 53-59), wherein the multiple performance indicators comprise precipitating agents (Column 4, lines 54-62) comprising: (i) measuring the absorption (i.e., at least one absorption property) of off-line or on-line samples of an aqueous system comprising a precipitating agent at wavelengths ranging from 200 to 800 nm (i.e., overlapping the recited range "less than about 250 nm) (Abstract; Column 3, lines 60-68; Column 5, lines 8-11, 19-29; Column 6, lines 27-30); (ii) comparing the concentration of the precipitating agent obtained from the measured absorption (i.e., at least one absorption property) of off-line or on-line samples to predefined set points (i.e., a preselected value) in order to assure optimum dosage levels (i.e., that correspond to a desired concentration) (Column 6, lines 27-34; Column 7, lines 30-33); and (iii) (a) 
Richardson (‘602) and the claims differ in that Richardson (‘602) does not teach the exact same wavelength range as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the wavelength range taught by Richardson (‘602) overlaps the instantly claimed wavelength range and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the wavelength range including the instantly claimed range from the range disclosed in Richardson (‘602), particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
With respect to the adjusting, repeating, and maintaining steps of claim 1, Richardson ('602) teaches comparison of concentrations obtained from measured absorbance values (i.e., at least one absorption property) with predefined concentration values for precipitating agents, and therefore does not teach comparison of the absorbance values themselves; however, it is submitted that one of ordinary skill in the art would recognize that measured absorbance values are proportional to the concentration of the precipitating agent in the sample according to Beer's Law, and that comparison of absorbance values to adjust or maintain the amount of flocculating 
With respect to the limitation “flocculating agent", Paragraph [0069] of the Specification defines “flocculating agent” as an agent that causes aggregation of certain materials within the process stream into solid aggregates; therefore, it is submitted that the "precipitation agent" of Richardson ('602) meets the limitation "flocculating agent". 
With respect to claims 13 and 15, Richardson discloses a system for adding a precipitating (“flocculating” agent”) to aqueous systems (“stream”), comprising adding the precipitating/flocculating agent to the aqueous system from an inherent source (Column 4, lines 55-65), a spectrophotometer/sensor for measuring absorbance (“at least one absorbance property”) of a sample (Column 3, lines 32-36, 60-68; Column 5, lines 8-11), and a computer which receives absorbance data and employs chemometrics algorithms (“a controller”) which compares unknowns with calibrated standards and databases specific to the type of performance indicator (Column 5, lines 43-60), which involves quantification of absorption from known samples with known concentrations of performance indicators (“A. Quantification”; Column 5, line 65 through Column 6, line 6), B. Processing of raw data and C. Analysis, which converts absorption to concentration and a regression analysis is performed (Column 6, lines 9-14, 27-53), such that samples having unknown concentrations of the performance inhibitors can be compared to relevant learning sets (Column 7, lines 16-21; “means for comparing”) to provide control output (“generating a signal”; “means for generating the signal”) to adjust dosage of and ensure optimum dosage for the performance indicator, wherein if results are outside predefined set points, the dosage amounts can be varied accordingly (Column 7, lines 30-35). 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,545,088. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims 12-15 encompass the scope of claims 1-11 of Patent (‘088).
Regarding instant claims 12 and 14, claim 1 of Patent (‘088) teaches a method of regulating an amount of flocculating agent added to a process stream, comprising measuring at least one absorption property of a sample at a wavelength of 150-240 nm (“less than about 250 nm”) (see step (ii)(b), comparing the measured at least one absorption property to a preselected value (step (ii)(c)), adjusting the amount of flocculating agent added to the process stream if the measured at least one absorbance property is outside a predetermined range around the preselected value (step ii(d)(I)), repeating, and maintaining substantially as claimed (see step ii(d)(II) and step e)), and regarding instant step (iii) of claim 14, claim 7 of Patent (‘088) teaches generating the signal as claimed (step ii(d)). 
Regarding claims 13 and 15, it is submitted that claims 1-11 of Patent (‘088) also renders obvious the systems needed to carry out the methods of corresponding process claims 12 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        20 September 2021